Citation Nr: 9914356	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968, 
and was awarded the Purple Heart Medal for injuries sustained 
in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 1986, the RO 
denied a claim of entitlement to service connection for a 
right ankle disorder.

2.  The evidence received since the RO's November 1986 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran has not presented competent evidence of a 
nexus between his right ankle disorder and his period of 
service.


CONCLUSIONS OF LAW

1.  The RO's November 1986 decision denying entitlement to 
service connection for a right ankle disorder is final.  
38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's November 1986 decision denying the appellant's claim for 
a right ankle disorder, and the claim for a right ankle 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for a 
right ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO originally denied 
service connection for a right ankle disorder in a March 1969 
rating decision.  The RO, however, failed to notify the 
veteran of its decision with respect to the right ankle.  In 
other words, although the RO sent a March 1969 letter to the 
veteran with respect to his other claims, the RO did not 
include a finding for the right ankle disorder.  Therefore, 
this decision was not final.
 
In April 1986, the veteran filed another claim for 
entitlement to service connection for a right ankle disorder.  
In November 1986, the RO denied his claim on the basis that 
the veteran's right ankle injury was acute and transitory, 
and left no residuals.  The veteran was notified of this 
decision but he did not file a timely notice of disagreement.  
Hence, that decision is final.  38 U.S.C.A. § 7105.  A claim 
which is final may be reopened through the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Winters v. West, 12 Vet. App. 203, 208 (1999) (en 
banc).  If new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support of 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters.  If the claim is well grounded, VA may then proceed 
to evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
filled.  Id.

In September 1997, the veteran filed to reopen his claim for 
service connection for a right ankle disorder.  Evidence 
available to the RO at the time of the last final decision in 
November 1986 included the veteran's service medical records, 
an October 1968 VA x-ray report, a November 1968 VA 
examination report, a buddy statement from Charles McCunly, 
and various statements from the veteran.

The service medical records note prior foot trouble on the 
veteran's January 1966 induction report of medical history.  
The service examiner commented that the veteran had weak 
ankles.  The January 1966 induction physical examination 
report was negative for a right ankle disorder.  In December 
1966, the appellant reported a sprained right ankle.  An 
undated outpatient note (apparently in November 1966 or 1967) 
reveals a complaint of right foot pain due to trauma many 
years before.  In April 1967, an examiner detected a lump 
below his right ankle on the medial side.  The February 1968 
release from active duty examination report was negative for 
right ankle pathology.

An October 1968 VA x-ray report reflected no osseous 
abnormalities, and the foot was somewhat pronated.  The 
examiner added that there was a possible ligamentous injury 
without osseous involvement.  The diagnosis was a possible 
ankle strain. 

According to the November 1968 VA examination report, the 
examiner articulated that there was no abnormality of the 
right ankle.  The examiner had reviewed the foregoing x-ray 
report and echoed its findings.

Charles McCunly, in a buddy statement received by the RO in 
August 1996, described serving in Vietnam at the same time as 
the veteran.  He recounted meeting the veteran at an airstrip 
in Vietnam in October 1967.  The veteran told him that his 
ankle had swollen and he had to get it drained.  After 
service, the veteran told him that he still had problems with 
his ankle.

In the veteran's statements, he maintained that his right 
ankle had hurt since injuring it in service.

The evidence received since the last prior final rating 
action includes an August 1996 emergency room report from the 
Baptist Medical Center, additional service medical records 
received by the RO in April 1998, and the veteran's February 
1999 testimony before the undersigned Member of the Board.  
The emergency room report notes a history of a foot injury as 
a teenager, to include a probable fracture which was never 
treated, and a probable reinjury while inservice.  This 
report further noted that x-ray studies showed obvious old 
healed fractures with rather severe arthritis involving the 
articulation of the talus, the calcaneus, and the 
metatarsals.  The diagnosis was right foot post-traumatic 
degenerative arthritis.

Additional service medical records received by the RO in 
April 1998 show that the veteran was placed on profile due to 
severe flat feet in January 1968.  In February 1968, the 
service medical staff prescribed orthopedic inserts for his 
boots.  

The veteran essentially testified in February 1999 that he 
injured his right ankle in service, and it has continued to 
bother him since his discharge from the military.  While 
stated that while in service his right ankle would pronate, 
and orthopedic devices were to be issued, however, they were 
never issued.  His right ankle reportedly swelled 
periodically while on active duty.  The veteran treated with 
a Dr. Landers after service, however, he indicated that there 
were no records of treatment available.  In summary, he 
maintained that his right ankle disorder was ongoing and was 
related to service.

The Board finds that the evidence received subsequent to the 
August 1996 final RO decision, when viewed in light of all 
the evidence of record, is new and material, as it is 
probative to the underlying question in this case.  In this 
regard, the Board finds it significant that the veteran was 
treated in service for complaints of right ankle pain.  When 
the RO denied the claim in November 1986, it stated that the 
veteran's right ankle injury was acute and transitory, and 
left no residuals.  The record now shows that the veteran now 
has post-traumatic, degenerative arthritis of the right 
ankle, involving the articulation of the right talus, 
calcaneus, and metatarsals.  Thus this record is not 
duplicative or cumulative, and it is relevant as it related 
to symptoms of the claimed disability.  Furthermore, the 
veteran's testimony and the statement provided by his buddy 
are also new and material in light of the evidence discussed 
above.  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108.

Given that the claim is reopened, the Board must determine 
whether the claim is well grounded.  Elkins v. West, 12 Vet. 
App 209, 218 (1999).  That is, whether the veteran has 
presented a claim that is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records show no indication of 
any treatment for, or diagnosis of post-traumatic, 
degenerative arthritis of the right ankle, during his period 
of service.  An examiner noted on the January 1966 report of 
medical history that the veteran had weak ankles, 
nevertheless, the induction physical examination was negative 
for right ankle disability.  The report of his discharge 
examination shows that his right ankle was again negative for 
pathology, despite the veteran's reports of right ankle pain 
during service. 
 
While the record shows that the veteran currently has post-
traumatic degenerative arthritis of the right ankle, which 
was first documented in August 1996, almost 30 years after 
his separation from service, he has submitted no competent 
evidence relating this current condition to his military 
service.  Without competent evidence of a nexus between any 
current disorder, and service this claim is not well 
grounded.  As such, it must be denied.

While the veteran claims that he developed a right ankle 
disorder during service, and that his current problems are 
due to this reported inservice injury, it must be noted that 
the veteran and his buddy are lay persons, and they are 
untrained in the field of medicine.  While the veteran and 
his buddy are certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no competent evidence to show that his current 
right ankle disability is in anyway related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability that is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

